Citation Nr: 0311355	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  94-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision by the Philadelphia, Pennsylvania Regional 
Office and Insurance Center (RO) of the Department of 
Veterans Affairs (VA).  In December 2000, the veteran 
testified at a personal hearing before the undersigned.  A 
copy of the transcript of that hearing is of record.  In 
March 2001, the Board, among other things, remanded the 
issues on appeal to the RO for additional development.  


REMAND

In March 2003, the Board sent a letter to the appellant 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) and implementing 
regulations (codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The Board sent the VCAA letter under 
38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit.  Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 
__F.3d__,Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should also 
advise him of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
claims.  If the benefits sought remain 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


